                  Case 20-50776-KBO     Doc 52    Filed 01/15/21     Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                  Chapter 11

Zohar III, Corp., et al.,1                              Case No. 18-10512 (KBO)

                         Debtors.                       Jointly Administered


MBIA INSURANCE CORPORATION,
                                                        Adversary No. 20-50776 (KBO)
                         Plaintiff,

                  -against-

LYNN TILTON;
PATRIARCH PARTNERS, LLC;
PATRIARCH PARTNERS VIII, LLC;
PATRIARCH PARTNERS XIV, LLC;
PATRIARCH PARTNERS XV, LLC;
PATRIARCH PARTNERS AGENCY
SERVICES, LLC;
PATRIARCH PARTNERS MANAGEMENT
GROUP, LLC;
OCTALUNA LLC; OCTALUNA II LLC;
ARK II CLO 2001-1, LLC;
ARK INVESTMENT PARTNERS II, LP;
LD INVESTMENTS, LLC;
ZOHAR HOLDING, LLC; and
ZOHAR HOLDINGS, LLC,

                         Defendants.

             REQUEST FOR ORAL ARGUMENT IN CONNECTION
    WITH PATRIARCH DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT




1
  The “Debtors,” and, where applicable, the last four digits of their taxpayer identification
number are as follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO
2003-1, Corp. (3724), Zohar III, Limited (“Zohar III”) (9261), Zohar II 2005-1, Limited (“Zohar
II”) (8297), and Zohar CDO 2003-1, Limited (together with Zohar II and Zohar III, the “Zohar
Funds”) (5119). The Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York,
NY 10036.


57772/0001-22046361v1
                  Case 20-50776-KBO       Doc 52     Filed 01/15/21    Page 2 of 3




         Pursuant to Rule 7007-3 of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware, defendants Lynn Tilton; Patriarch

Partners, LLC; Patriarch Partners VIII, LLC; Patriarch Partners XIV, LLC; Patriarch Partners XV,

LLC; Patriarch Partners Agency Services, LLC; Patriarch Partners Management Group, LLC;

Octaluna, LLC; Octaluna II, LLC; Ark II CLO 2001-1, LLC; Ark Investment Partners II, L.P.; LD

Investments, LLC, and Zohar Holding, LLC (collectively, the “Patriarch Defendants”),2 by and

through their counsel, respectfully submit this request for oral argument in connection with

The Patriarch Defendants’ Motion to Dismiss the Complaint [Adv. D.I. 24], and all related filings

(including Adv. D.I. 25, 26, 46, and 50, collectively, the “Motion to Dismiss”).

         The Patriarch Defendants respectfully submit that oral argument is appropriate because the

Motion to Dismiss presents numerous complex and substantial legal issues. Oral argument would

allow the parties to clarify any points raised in the Motion to Dismiss should the Court have

questions.



Dated: January 15, 2021                       COLE SCHOTZ P.C.

                                              By: /s/ Patrick J. Reilley
                                              Norman L. Pernick (No. 2290)
                                              Patrick J. Reilley (No. 4451)
                                              G. David Dean (No. 6403)
                                              500 Delaware Avenue, Suite 1410
                                              Wilmington, DE 19801
                                              Telephone: (302) 652-3131
                                              Facsimile: (302) 652-3117 3
                                              npernick@coleschotz.com
                                              preilley@coleschotz.com
                                              ddean@coleschotz.com



2
 The Complaint names an entity called Zohar Holdings, LLC as a further defendant, but this
entity is not affiliated with or known by any of the other Patriarch Defendants.

                                                 2
57772/0001-22046361v1
                  Case 20-50776-KBO   Doc 52    Filed 01/15/21   Page 3 of 3




                                         – and –

                                         SHER TREMONTE LLP
                                         Theresa Trzaskoma (Admitted Pro Hac Vice)
                                         Michael Tremonte (Admitted Pro Hac Vice)
                                         90 Broad Street, 23rd Floor
                                         New York, New York 10004
                                         Telephone: (212) 202-2600
                                         Facsimile: (212) 202-4156
                                         ttrzaskoma@shertremonte.com
                                         mtremonte@shertremonte.com


                                         Counsel to Lynn Tilton, Patriarch Partners, LLC,
                                         Patriarch Partners VIII, LLC, Patriarch Partners
                                         XIV, LLC, Patriarch Partners XV, LLC, Patriarch
                                         Partners Agency Services, LLC, Patriarch Partners
                                         Management Group, LLC, Octaluna, LLC,
                                         Octaluna II, LLC, Ark II CLO 2001-1, LLC, Ark
                                         Investment Partners II, L.P., LD Investments, LLC,
                                         and Zohar Holding,




                                            3
57772/0001-22046361v1
